Citation Nr: 0811503	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-38 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 9, 1995, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1971 to May 1975, 
and from August 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 determination by the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California.


FINDINGS OF FACT

1.  Prior to May 9, 1995, the veteran had not submitted a 
formal or informal claim of service connection for PTSD.

2.  In a January 1996 rating action, service connection was 
denied for PTSD by the RO.  

3.  On May 13, 1996, the veteran requested to open a claim 
for PTSD. 

4.  The RO's October 1996 rating decision, which granted 
service connection for PTSD, and assigned an initial 0 
percent rating effective May 13, 1996, is final.

5.  The RO's May 1998 rating decision, which awarded an 
earlier effective date of May 9, 1995 for service-connected 
PTSD, is final.

6.  The RO's November 1999 rating decision, which granted a 
rating increase for PTSD to 100 percent effective May 9, 
1995, is final.






CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than May 9, 1995, for the award of service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

The veteran contends that he should be granted an earlier 
effective date for his service-connected PTSD, specifically 
that the effective date should immediately follow his 
separation from service.  

The veteran filed a formal claim for service connection for 
PTSD on May 9, 1995.  The original claim was denied for lack 
of a valid diagnosis.

A RO rating decision in October 1996 awarded the veteran 
service connection for PTSD at an uncompensable rating.  The 
0 percent rating was effective May 13, 1996, the date of 
receipt of a request by the veteran to reopen the claim for 
PTSD.  The veteran was notified of this decision, and his 
appellate rights, in an October 1996 letter.

A May 1998 RO rating decision granted an effective date of 
May 9, 1995, finding that the claim had been continuously 
prosecuted by the veteran since the original application for 
benefits.  The uncompensable rating for PTSD was continued.  
The veteran was notified of this decision, and his appellate 
rights, in a June 1998 letter.

Following additional development, a November 1999 rating 
decision by the RO increased the evaluation for PTSD to 100 
percent, effective May 9, 1995.  A December 1999 RO letter 
notified the veteran of the November 1999 rating decision and 
his appellate rights, but the veteran did not initiate an 
appeal.  Therefore, that RO rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103. 

As held in Rudd, the Board is statutorily barred from 
revisiting the RO's factual or legal findings in the October 
1996, May 1998, or November 1999 rating decisions by 
operation of 38 U.S.C.A. § 5110(a).  Rudd, 20 Vet. App. at 
300.  

It is important for the veteran to understand that the RO's 
November 1999 rating decision pertaining to the evaluation 
and effective date of award assigned is a final decision, and 
any attempt to collaterally attack that decision must be 
addressed in a CUE motion.  Rudd, supra.

In any event, the veteran made no claims or allegations of 
PTSD, either formal or informal prior to May 9, 1995.  An 
earlier effective date for service-connected PTSD is 
therefore denied as a matter of law.  Simply stated, VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and his claim must be denied.

Duty to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted letters 
summarizing private treatment by Dr. K.H.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An effective date earlier than May 9, 1995, for the award of 
service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


